DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-31 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 18-31 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 1-17 are currently under consideration.

Election/Restrictions
Applicant’s election of Group I in the telephonic election on January 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant’s election of species in the telephonic election on January 4, 2022 is acknowledged. Applicants elected the following species:
The specific compound according to Formula I, wherein all variables are defined: Species of Formula II.
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 is being considered by the examiner.  

Drawings
The drawings are objected to because the sequences listed in the table labeled “ADC56 like precursor peptide alignment among Photorhabdus strains” in Figure 4 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities located on page 25:
the word “sores” appears to be a misspelling of the word “sources” or possibly “stores” (line 3);
a missing space between the term “DSM 3369” and the word “and” (line 12);
a missing space between the word “of” and the word “darobactin” (lines 17, 19, and 20);
a missing space between the term “darobactin A” and the word “is” (line 20); and
a missing space between the term DSM 3369” and the word “was” (p.26, line 14).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102 as being unpatentable over HURST, Elucidation of the Photorhabdus temperata Genome and Generation of a Transposon Mutant Library To Identify Motility Mutants Altered in Pathogenesis, Journal of Bacteriology, 197; 13; 2201-2216, Pub. Online Apr., 2015) as evidenced by TAILLIEZ , Phylogeny of Photorhabdus and Xenorhabdus based on universally conserved protein-coding sequences and implications for the taxonomy of these two genera, International Journal of Systematic and Evolutionary Microbiology, 60; 1921-1937; Pub: 2010.

Photorhabdus temperata NC19 (ATCC 29304) (p.2202, Col. 2, 1st par.) which is the same organism as DSM 3369, as evidenced by Tailliez, 2010 (abstract). The sequence disclosed by Hurst was collected from a sample of NC19 (DSM 3369) cultured in Luria-Bertani (LB) medium with kanamycin to a concentration of 25μg/mL (See p. 2202, Col. 2, lines 12-17). In addition, the culture was administered to an animal (nematode) to demonstrate effects on symbiosis and antibacterial activity (See p. 2210, Table 3).
Regarding claims 1-11, Hurst discloses NC19 (DSM 3369) cultured and administered to nematodes (pgs. 2202, Col. 2, lines 12-17) and 2211, par. spanning Col. 1 – Col. 2). Applicant discloses that culture of Photorhabdus khanii DSM 3369 produces the compound of Formula II, when grown in culture (p. 24, lines 9-15; p. 26, lines 14-17). Note that Hurst discloses the same culture conditions (LB medium at 28 [Symbol font/0xB0]C) taught by applicants to result in production of the claimed compounds (p. 2202, Col. 2). Formula II meets the limitations of claims 1-11, wherein R1, R2, and R6 are –NH2; R3, R4, and, R5 are hydroxyl groups; R7 and R8 are hydrogens; R9-R20 are hydrogen; A is equal to 3; and all “X” variables are - C(O) – . Therefore, the presence of the elected compound is inherent in the NC19 culture disclosed in Hurst (See MPEP §2112). 
Regarding claims 12-17, Hurst discloses a culture of NC19 (DSM 3369) including kanamycin (p. 2202, lines 12-17), and (topical) administration of the cultured product to an animal (nematode); thereby, demonstrating its effect on symbiosis and the presence of antibiotic properties by the proliferation of nematodes (p. 2211, par. spanning Col. 1 and Col. 2; and p. 2210, table 3). Applicant’s disclosure of a fermentation example (p.26. lines 14-17) indicates that culture of NC19 in kanamycin would inherently comprise the compound of Formula II. Thus, contacting nematodes with cultured NC19 containing kanamycin; as disclosed in Hurst, reads on the limitations of claims 12-17 (See MPEP §2112).
Regarding claim 13, Hurst discloses contacting nematodes with NC19 (DSM 3369) cultured in LB, which contains water, which reads on any of a carrier, excipient, or diluent (p. 2202, Col. 2). 

	Therefore, the disclosure of Hurst anticipates the claims of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658